Citation Nr: 1120476	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  07-08 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), chronic depression, and dysthymic disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In a March 2007 substantive appeal, the Veteran requested a hearing before the Board.  He subsequently withdrew his hearing request in a written statement dated in October 2010.  38 C.F.R. § 20.704 (2010).  Therefore, the Board will proceed with adjudication of this appeal.

The RO originally framed the issue on appeal as entitlement to service connection for PTSD.  However, the record indicates that the Veteran has been diagnosed with chronic depression, anxiety, and dysthymic disorder.  Claims for service connection for one psychiatric disability encompass claims based all other psychiatric diagnoses reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board finds that the Veteran's claim is most appropriately characterized as reflected on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

Although the Board regrets the additional delay in this appeal, further development is needed prior to the disposition of the Veteran's psychiatric claim. 

VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  The DSM-IV criteria for a diagnosis of PTSD include: A) exposure to a traumatic event; B) the traumatic event is persistently experienced in one or more ways; C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; E) the duration of the disturbance must be more than one month; and F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).

VA recently amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing in-service stressors.  75 Fed. Reg. 39843 (July 13, 2010).  The amendments, which took effect July 13, 2010, redesignated current paragraphs (f)(3) and (f)(4) of 38 C.F.R. § 3.304(f) as paragraphs (f)(4) and (f)(5), respectively, and added a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (effective July 13, 2010).

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  In place of corroborating any reported stressor, a medical opinion must instead be obtained from a VA, or a VA contracted, psychiatrist or psychologist.  

The Veteran, in written statements, attributes his current psychiatric problems to a series of traumatic events that he experienced while serving in Vietnam from August 1969 to August 1970.  Specifically, the Veteran asserts that he was involved in a firefight in October 1969 at the Base Camp St. George during which he saw bodies burning and heard dying people scream, and after which he assisted in removing dead bodies.  The Veteran also contends that he was traumatized after he unintentionally shot and killed a fellow soldier who had playfully drawn his weapon.  As additional in-service stressors, the Veteran cites his duties as a sniper, which required him to shoot and kill on numerous occasions, and learning of the death of two close friends who were also serving in Vietnam.  

Under the revised PTSD regulations, a Veteran's lay statements alone may establish the occurrence of a claimed in-service stressor provided that it is related to his fear of hostile military or terrorist activity.  Nevertheless, in this case, the Veteran's personnel records show that he served in the Republic of Vietnam and received the Combat Infantry Badge, which establishes that he engaged in combat with the enemy.  38 U.S.C.A. § 1154(b) (West 2002).  His reported stressors, including exposure to enemy fire during a firefight and subsequent participation in removing casualties from the firefight, are consistent with the circumstances, conditions, or hardships of his combat service.  Therefore, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); 38 C.F.R. § 3.304(f) (2009).  Accordingly, the Board must now consider whether the Veteran meets the DSM-IV criteria for PTSD and, if so, whether that diagnosis is based on his confirmed stressors or on any other in-service stressor that is related to his fear of hostile military or terrorist activity.  Additionally, the Board must consider whether the Veteran has any other current psychiatric disability that was caused or aggravated by his military service.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran's service medical records show that in March 1969, the Veteran presented to sick call with complaints of chest pain and feeling nervous.  In September 1969, an acute anxiety reaction was diagnosed and the Veteran was prescribed Thorazine.  Thereafter, the service medical records, including the Veteran's February 1971 separation examination, are negative for any complaints or clinical findings of psychiatric abnormalities.  

Post-service medical records show that the Veteran first complained of psychiatric symptoms in June 2004, at which time he reported problems with anxiety, nervousness, and insomnia.  His symptoms were noted to be consistent with PTSD by a private family practitioner.  The Veteran was referred for private psychiatric treatment in June 2004, during which he reported a history of treatment for depression in the 1970s.  The psychiatrist assessed dysthymic disorder and rule out PTSD, although there was doubt expressed regarding a diagnosis of PTSD.  In July 2004, the private psychiatrist noted that the Veteran exhibited some symptoms of PTSD, but that more time and psychological testing were needed.  The physician diagnosed chronic depression.  Since that time, the Veteran has been treated for PTSD with depression and anxiety by his family practitioner.  However, the private family practitioner who assessed the Veteran with PTSD did not indicate whether that finding was based on the DSM-IV criteria.

On VA examination in November 2004, an examiner determined that the Veteran's PTSD symptoms were minimal in frequency and intensity and did not meet the criteria for PTSD.  The examiner noted that, on the Mississippi Scale, the Veteran scored 10 points below the usual cut-off for veterans with a PTSD diagnosis.  The examiner further opined that the Veteran's symptoms were consistent with depression and that his primary complaints had to do with sleep difficulty and lack of energy.  The examiner diagnosed dysthymic disorder but did not provide an opinion as to whether the Veteran's dysthymic disorder was related to his active service.

The Veteran was afforded an additional VA examination in January 2007 by the same examiner who again found that the Veteran's symptoms were inconsistent with PTSD but warranted a diagnosis of dysthymic disorder.  However, as with the previous VA examination, the examiner provided no opinion as to whether the Veteran's dysthymic disorder was related to his active service.  

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 U.S.C.A. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination). 

Although the Veteran has already undergone VA examinations with respect to his claim, the etiology of his current psychiatric symptoms has not been established.  While the VA examiner who conducted both the November 2004 and January 2007 examinations determined that the Veteran's current symptoms warrant a diagnosis of dysthymic disorder, rather than PTSD, the examiner did not expressly reconcile his findings with the assessments of PTSD made by the Veteran's private physician, other than to note that the physician who made that diagnosis was not an expert in the field of mental health.  Nor did the examiner address the evidence of nervousness and anxiety noted in the Veteran's service medical records.  Moreover, the examiner did not render any etiological opinion regarding the Veteran's currently-diagnosed dysthymic disorder and chronic depression.  

The Board recognizes that the Veteran himself has asserted that he has a psychiatric disorder, to include PTSD, that is related to his military service.  As a layperson, he is competent to give evidence about symptoms that he has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, to the extent that he attributes his current mental health problems to a diagnosis of PTSD based on in-service stressors, his assertions are not probative.  As a lay person, he is not competent to opine as to medical etiology or to render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Accordingly, his assertions, standing alone, are insufficient to warrant a grant of service connection for PTSD or any other psychiatric disorder.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In light of the foregoing, the Board finds that an additional VA examination is necessary to fully and fairly assess the merits of the Veteran's claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  That examination should include a review of all pertinent evidence in the claims folder.  38 C.F.R. § 4.1 (2010).  It should also be conducted in accordance with the revised PTSD regulations, which were issued after and, thus, not considered in the November 2004 and January 2007 examinations.   38 C.F.R. § 3.159(c)(4) (2010).  

Moreover, on remand, the VA examiner should provide an etiological opinion that expressly reconciles the Veteran's PTSD-related symptoms, which include reported nightmares of his Vietnam experiences, irritability, and social isolation; the private physician's diagnosis of PTSD; and the VA examiner's November 2004 and January 2007 opinions that the Veteran did not meet the criteria for that disorder.  Further, if a diagnosis of PTSD is deemed valid, the VA examiner should opine as to whether that disorder is based upon a confirmed in-service stressor, or any other in-service stressors related to his fear of hostile military or terrorist activity.  The VA examiner should also consider whether the Veteran has depression or any other diagnosed psychiatric disability that was caused or aggravated by his Vietnam combat experiences or any other aspect of his military service.  The examiner should specifically address the evidence of treatment for anxiety and nervousness in service.

Lastly, the Veteran has reported treatment for depression in the 1970s.  However, no records relating to that treatment have been associated with the claims file.  As the Veteran has put the VA on notice that private records exist pertaining to his psychiatric disability, those records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1. After obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder medical records from any provider identified by the Veteran from whom he received treatment in relation to his psychiatric disabilities.  All attempts to obtain those records should be noted in the claims folder, and the Veteran should be notified of any unsuccessful efforts.

2. After the above development has been completed, schedule the Veteran for a VA examination with a VA psychiatrist or psychologist who has not previously examined him, to determine the nature and etiology of any current psychiatric disability.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  The examiner should specifically attempt to reconcile the opinion with all other pertinent evidence of record, including the Veteran's account of chronic PTSD symptoms arising from confirmed stressors (participating in firefights in service and assisting in removal of dead bodies following the firefight) and from other reported traumatic events in service (accidentally shooting a fellow soldier, learning of his friends' deaths in Vietnam).  The examiner should also consider the Veteran's private medical records, showing that his reported symptoms were consistent with a diagnosis of PTSD, and the contrasting November 2004 and January 2007 VA examination reports, indicating that his symptoms did not meet the DSM-IV diagnostic criteria for PTSD but did meet a diagnosis of dysthymic disorder.  Additionally, the VA examiner should consider the evidence of psychiatric symptoms in service, including a diagnosis of anxiety reaction and prescription of anti-psychotics one month after arriving in Vietnam, and the Veteran's assertions regarding a continuity of psychiatric symptoms of psychiatric problems since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The VA examiner's opinion should specifically address the following: 

a)  Diagnose all current psychiatric disabilities.  Provide a full multi-axial diagnosis and specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to the Diagnostic and Statistic Manual of Mental Disorders, Fourth Edition (DSM- IV).

b)  If a diagnosis of PTSD is warranted, specify the specific claimed in-service stressor or stressors upon which that diagnosis is based.

c)  If a diagnosis of PTSD is warranted, state whether that diagnosis is related to the Veteran's fear of hostile military or terrorist activity.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

d)  Discuss whether it is at least as likely as not (50 percent or more probability) that any other currently diagnosed psychiatric disability, including dysthymic disorder or chronic depression, was caused or aggravated by the Veteran's period of active service or is related to his treatment for anxiety during service.

3. Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

